DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I as represented by Figs. 2, 4, 10-17 in the reply filed on October 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2021.
Information Disclosure Statement
Applicant’s information disclosure statement filed 5/12/2020 has been considered and is included in the file.
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 2, “as the attaching state” should be changed to --in the attaching state--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the rotation direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 6564503) in view of Takahashi et al. (JP 2003304788, machine translation attached).
Regarding claim 1, Miyahara et al. discloses a pest detector (Fig. 1; insect-trapping/killing apparatus) comprising: a first electrode (28); a second electrode (21) that is arranged to face the first electrode (Fig. 1); an electric field generator (col. 2, lines 26-27, voltage-applying means) that generates an electric field in a gap between the first electrode and the second electrode (col. 2, lines 24-27; Collins Dictionary provides an “electric discharge” is the conduction of electricity in an applied electric field); an imager that images at least the first electrode (col. 3, lines 60-65). 
Miyahara et al. does not explicitly disclose a hardware processor that determines an attaching state of insect pests that can be attached to the first electrode, based on an image captured by the imager. 
Takahashi et al. teaches a hardware processor (3) that determines an attaching state of insect pests that can be attached to a surface (paragraph [0006] of machine translation), based on an image captured by the imager (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pest detector of Miyahara et al. to include a hardware processor that determines an attaching state based on an image captured by the imager as taught by Takahashi et al. in order to determine a total amount of pests that go through the 
Regarding claim 2, Miyahara et al. as modified by Takahashi et al. teaches (references to Miyahara et al.) the pest detector further comprising a cleaner (75) that cleans the first electrode.
Regarding claim 3, Miyahara et al. as modified by Takahashi et al. teaches (references to Miyahara et al.) wherein the first electrode (28) is rotatably arranged (col. 5, lines 51-52), and in a rotation direction of the first electrode, the second electrode is arranged on an upstream side from the imager ((21) is upstream of the imager (col. 3, lines 60-65)), and the cleaner is arranged on a downstream side from the imager ((75) would be downstream of the imager that is in the guiding passage). 
Regarding claim 4, Miyahara et al. as modified by Takahashi et al. teaches (references to Miyahara et al.) wherein the first electrode is rotatably arranged (col. 5, lines 51-52), and an attraction area that has the gap to allow an insect pest to enter is narrowed from an upstream side in the rotation direction of the first electrode to a downstream side in the rotation direction (Fig. 1; second electrode (21) narrows from upstream towards and around the first electrode (28) to a downstream side). 
Regarding claim 7, Miyahara et al. as modified by Takahashi et al. teaches (references to Takahashi et al.) the pest detector further comprising a light that emits light to the first electrode (paragraphs [0007] and [0011] in machine translation).
Regarding claim 8, Miyahara et al. as modified by Takahashi et al. teaches (references to Takahashi et al.) wherein as the attaching state of insect pests, the 
Regarding claim 9, Miyahara et al. as modified by Takahashi et al. teaches (references to Takahashi et al.) the pest detector further comprising a communicator that transmits information indicating the attaching state of insect pests to outside (paragraph [0004] of machine translation; communication device). 
Regarding claim 11, Miyahara et al. as modified by Takahashi et al. teaches (references to Miyahara et al.) the pest detector further comprising a guide that guides the insect pest to the first electrode (Fig. 1; second electrode (21) funnels, or guides the insect pest to the first electrode). 
Regarding claim 14, Miyahara et al. as modified by Takahashi et al. teaches (references to Miyahara et al.) the pest detector further comprising: a housing ((10) and (20)) that houses the first electrode and the second electrode and includes an inlet (17); and a passage screen that is arranged at the inlet and prevents an insect pest having a size equal to or larger than a predetermined size from entering the housing (col. 7, lines 41-51; mesh, or screen, is an option for the inlet). 
Regarding claim 15, Miyahara et al. as modified by Takahashi et al. teaches (references to Miyahara et al.) wherein the passage screen has a mesh of a predetermined size and is arranged to close the inlet (col. 7, lines 41-51). 
Regarding claim 17, Miyahara et al. as modified by Takahashi et al., as discussed so far, is silent about further comprising an applicator that applies a substance having a property of attracting an insect pest to the first electrode. 
In addition to the above, Takahashi et al. teaches about further comprising an applicator that applies a substance having a property of attracting an insect pest to a surface (paragraph [0006] discusses an attractant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pest detector of Miyahara et al. modified by Takahashi et al. to include an applicator as taught by Takahashi et al. in order to help attract pests to the pest detector. Please note in the combination the surface is the first electrode as taught by Miyahara et al.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 6564503) in view of Takahashi et al. (JP 2003304788, machine translation attached) and further view of Janét et al. (US 2016/0235050).
Regarding claim 10, Miyahara et al. as modified by Takahashi et al. does not explicitly teach the pest detector further comprising: a notifier that outputs position information indicating a position of the pest detector itself, wherein the hardware processor, when the population of the insect pests exceeds a threshold value, controls the notifier to output the position information.  
Janét et al. teaches a notifier that outputs position information indicating a position of the pest detector itself, wherein the hardware processor, when the population of the insect pests exceeds a threshold value, controls the notifier to output the position information (paragraphs [0053] and [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pest detector of Miyahara et al. modified by Takahashi et al. to include a .  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 6564503) in view of Takahashi et al. (JP 2003304788, machine translation attached) and further view of Frost (US RE18313).
Regarding claim 12, Miyahara et al. as modified by Takahashi et al. does not explicitly teach wherein the guide extends from a side of the second electrode so as to approach the first electrode. 
Frost teaches the guide extends from a side of the second electrode so as to approach the first electrode (Fig. 2, p. 1, lines 71-99, an extension from the one electrode approaches the other electrode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide of Miyahara et al. modified by Takahashi et al. with a guide that extends from a side of the second electrode so as to approach the first electrode as taught by Frost in order to narrow the space between the two electrodes for an increased likelihood of electrocuting the insect.  
Regarding claim 13, Miyahara et al. as modified by Takahashi et al. and Frost teaches (references to Frost) wherein the guide extends to a position where an attractive force of the first electrode to attract an insect pest is larger than an attractive force of the second electrode to attract an insect pest, in an attraction area that has the gap to allow an insect pest to enter (Fig.2; gap is between the two electrodes; p. 2, lines 39-57). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 6564503) in view of Takahashi et al. (JP 2003304788, machine translation attached) and further view of Onoda et al. (JP 2000333581, machine translation attached).
Regarding claim 16, Miyahara et al. as modified by Takahashi et al. teaches the pest detector further comprising: a housing ((10) and (20)) that houses at least the first electrode and the second electrode. Miyahara et al. as modified by Takahashi et al. does not explicitly teach the pest detector further comprising: an air environment conditioner that controls an air environment in the housing. 
Onoda et al. teaches an air environment conditioner that controls an air environment in the housing (paragraph [0027] and [0059] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pest detector of Miyahara et al. modified by Takahashi et al. to include an air environment conditioner as taught by Onoda et al. in order to regular the air environment conditions for proper image production and detection of pests. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Moore et al. (US 2019/0239498) teaches using an electric field to kill insects. Chyun (KR 20080100718) teaches using an attraction unit to allure insects. Beroza et al. (US 2004/0093190) teaches an alert signal for each detection. Kageyama (JP 2005021074) and Nichani et al. (US 2004/0218784) teach image processing counting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643